{¶ 36} Although I concur with the court's judgment, I write separately to address the issue of double jeopardy as it relates to the instant matter.
{¶ 37} The lead opinion cites State v. McColloch (1991),78 Ohio App.3d 42, 603 N.E.2d 1106, in support of its conclusion that "there are no double jeopardy concerns with resentencing." I respectfully disagree with this general proposition, as it fails to recognize the possible double jeopardy violation when resentencing a defendant who has completed his or her original sentence, regardless of the original sentence's invalidity.
{¶ 38} In McColloch, the Third Appellate District held that the trial court's resentencing of the defendant did not violate his constitutional guarantee against double jeopardy, as the defendant's original sentence was statutorily invalid and, therefore, void. Id., 78 Ohio App.3d at 47, 603 N.E.2d 1106. However, the court's holding in McColloch was limited to a defendant who has commenced an invalid sentence and only served aportion of the sentence. Specifically, the court framed the sole issue as, "does the fact that the defendant has served aportion of a void sentence preclude the trial court from subsequently imposing any greater sentence available under the proper sentencing statute[?]" (Emphasis added.) Id. at 44,603 N.E.2d 1106. At no time does the McColloch court reach the conclusion that an original invalid sentence, which had been completed in its entirety, is not subject to a possible double jeopardy violation.
{¶ 39} To the contrary, the McColloch court expressly stated, "`The defendant's constitutional guarantee against double jeopardy * * * serves an individual's interest in the finalityof his sentence and protects against multiple punishments, as well as multiple prosecutions, for the same offense.'" (Emphasis added.) Id. at 43, 603 N.E.2d 1106, quoting State v. Beasley
(1984), 14 Ohio St.3d 74, 75, 14 OBR 511, 471 N.E.2d 774. Accordingly, once a defendant has completed his or her sentence in its entirety, resentencing the defendant would violate double jeopardy. To hold otherwise would deprive a convicted defendant of his or her legitimate interest in the finality of his or her completed sentence.
{¶ 40} That being said, Aylward has failed to present any evidence demonstrating that his sentence has been completed in every aspect. Moreover, a possible *Page 292 
double jeopardy claim would not be ripe on the current appeal, as the trial court has yet to issue a new sentence that increased appellant's punishment or issue a new sentence that failed to credit appellant for time served. Therefore, any double jeopardy claim, at this point in time, would be premature.
{¶ 41} In conclusion, I agree with the court's ultimate decision to reverse the trial court's sentence and remand this matter for a new sentencing hearing to correct any deficiencies. However, I am compelled to note that the lead opinion's statements with respect to double jeopardy are overly broad and fail to acknowledge the potential violation of double jeopardy when resentencing a defendant who has completed a sentence. To this end, I concur in judgment and lead opinion.